EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Lint on 5 January 2022.

The application has been amended as follows: Claim 23. (Currently Amended)  A production method for a fiber reinforced plastic material having a stack structure containing convex/concave portions,  	comprising a step for preparing [[a]] the substantially flat plate-like laminated base material according to claim 16, including at least a layer shaped body α and a layer shaped body β laid one on the other or side by side, followed by press-molding at a temperature of T and a pressure of P to produce a fiber reinforced plastic material,  	the layer shaped body α having one or more plies of incised prepreg A each containing unidirectionally oriented reinforcement fibers impregnated with a resin composition, account for a fiber volume fraction of 45% to 65%, and are at least partly cut by a plurality of incisions to a fiber length of 10 to 300 mm,  	the layer shaped body β having one or more base plies B each containing reinforcement fibers with a fiber length of 10 to 300 mm impregnated with a resin .
Election/Restrictions
Claim 16 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23-30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4 February 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 16, 23-30 and 35-50 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Shigemichi (JP 2008-207544 A) and Ichiro (JP 2009-062474 A), while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claims 16 or 35.  	Specifically, none of Shigemichi and Ichiro, when considered alone or in combination, teach a substantially flat plate-like laminated base material comprising at least a layer shaped body α and a flowable layer shaped body β laid one on the other or side by side, the layer shaped body α having one or more plies of incised prepreg A each containing unidirectionally oriented reinforcement fibers impregnated with a resin composition, account for a fiber volume fraction of 45% to 65%, and are at least partly cut by a plurality of incisions to a fiber length of 10 to 300 mm, and the flowable layer shaped body β having one or more plies of base material B each containing reinforcement fibers impregnated with a resin composition and the base material B contains a plurality of unidirectionally paralleled reinforcement fiber bundles, wherein the base material B contains reinforcement fiber bundles oriented in five or more directions, and the base material B contains reinforcement fibers with a fiber length of 25 to 50 mm and has a fiber volume fraction of 30% to 45%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783